NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                        JAN 12 2022
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

DHIRENDRA NATH SUKUL,                            Nos. 15-72408
                                                      16-70902
                Petitioner,
                                                 Agency No. A075-731-618
 v.

MERRICK B. GARLAND, Attorney                     MEMORANDUM*
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                              Submitted January 10, 2022**
                                 Pasadena, California

Before: TASHIMA, M. SMITH, and WATFORD, Circuit Judges.

      Petitioner Dhirendra Nath Sukul, a native and citizen of Fiji, asks this court

to reverse the Board of Immigration Appeals’ (BIA) denial of two motions to

reopen his removal proceedings. The parties are familiar with the facts, and so we

do not recount them here. We review the denial of the motions to reopen for abuse


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
of discretion, INS v. Doherty, 502 U.S. 314, 323 (1992), and deny both petitions

for review.

      First Motion to Reopen. Sukul’s first motion to reopen was untimely filed

and did not show a material change of conditions in Fiji. Motions to reopen

removal proceedings must be filed within ninety days of the final administrative

order of removal, unless equitable tolling or an exception applies. 8 U.S.C.

§ 1229a(c)(7)(C)(i); 8 C.F.R. § 1003.2(c)(2), (3); see Singh v. Holder, 658 F.3d

879, 884–85 (9th Cir. 2011). Motions can be filed outside the ninety-day limit

when there are changed country conditions, if the evidence is material and newly

available. 8 U.S.C. § 1229a(c)(7)(C)(ii). Sukul’s final order of removal was

entered on August 12, 2011, so any motion to reopen was due by November 10,

2011, 8 U.S.C. § 1229a(c)(7)(C)(i); 8 C.F.R. § 1003.2(c)(2). Sukul filed this

motion to reopen and a motion to stay his removal on June 29, 2015, nearly four

years after the BIA’s final order of removal, and way beyond the ninety-day

deadline. He did not show that conditions in Fiji have materially changed since his

removal hearing and so his motion is untimely. The 2002 Country Report, which

is in the record of the original proceedings, indicated tensions between indigenous

Fijians and Indo-Fijians, the ethnic minority group of which Sukul is a member.

Sukul relies on a 2013 Country Report to show changed country conditions, but

that report reflects the same tensions addressed in the 2002 report. The BIA


                                         2
correctly denied the motion because it was untimely.

      Second Motion to Reopen. Sukul’s second motion to reopen was also

untimely and exceeded the number of allowed motions. This motion was filed on

January 28, 2016, again years beyond the ninety-day filing deadline. The BIA

correctly denied the motion because it was both time-barred and number-barred, as

only one such motion to reopen is allowed. 8 U.S.C. § 1229a(c)(7)(A); 8 C.F.R.

§ 1003.2(c)(2). Sukul argues for equitable tolling of the ninety-day filing deadline,

because of exceptional circumstances.

      Equitable tolling is available when “despite all due diligence, [the movant] is

unable to obtain vital information bearing on the existence of the claim.” Socop-

Gonzalez v. INS, 272 F.3d 1176, 1193 (9th Cir. 2001) (en banc), overruled on

other grounds by Smith v. Davis, 953 F.3d 582 (9th Cir. 2020) (en banc) (citation

omitted). The United States Citizenship and Immigration Services approved a

Form I-130 visa petition submitted by Sukul’s wife on his behalf, and Sukul asks

the BIA to allow him the opportunity to apply for a section 212(h) waiver and

adjustment of status based on this “new evidence.” The BIA, however, already

considered and denied an application for adjustment of status during his original

removal proceeding based on his wife’s filing of an earlier I-130 visa petition, so

this is not “new evidence.”

      Equitable tolling also applies “when a petitioner is prevented from filing


                                          3
because of deception, fraud, or error, as long as the petitioner acts with due

diligence in discovering the deception, fraud, or error.” Iturribarria v. INS, 321

F.3d 889, 897 (9th Cir. 2003). Sukul does not argue there was any deception,

fraud, or error, and we see none, and therefore no reason to allow equitable tolling.

8 U.S.C. § 1229a(c)(7)(C)(i); 8 C.F.R. § 1003.2(c)(3).

      Further, we cannot review the BIA’s denial of the motions to reopen under

its sua sponte authority because Sukul does not allege legal or constitutional error.

See Bonilla v. Lynch, 840 F.3d 575, 588 (9th Cir. 2016).

      PETITIONS FOR REVIEW DENIED in part and DISMISSED in part.




                                          4